 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDEvansvilleAuto Parts, Inc.andChauffeurs,Teamstersand HelpersLocal Union 215,a/w InternationalBrotherhood of Teamsters,Chauffeurs, Warehouse-men and Helpersof America. Case 25-CA-6721May 1, 1975DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYgranted. Respondent thereafter filed a response to no-tice to show cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as' amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentUpon- a charge filed on November 22,- 1974, byChauffeurs, Teamsters and Helpers Local Union 215,a/w International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, hereincalled the Union, and duly served on Evansville AutoParts, Inc., herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, by theRegional Director for Region 25, issued a complaint onDecember 5, 1974, against Respondent, alleging thatRespondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing beforean Administrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on October 3, 1974,following a Board election in Case 25-RC-5652 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; 1 and that, commencingon or about October 3, 1974, and since particularly onOctober 17, 1974, and at all times thereafter, Respond-ent has refused, and continues to date to refuse, tobargain collectively with the Union as the exclusivebargaining representative, although the Union has re-quested and is requesting it to do so. On December 16,1974,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint.On January 6, 1975, counsel for the General Counselfiled directly with the Board a motion for summaryjudgment. Subsequently, on January 27, 1975, theBoard issued an order transferring the proceeding tothe Board and a notice to show cause why the GeneralCounsel's motion for summary judgment should not beOfficial notice is taken of the record in the representation proceeding,Case 25-RC-5652, as the term "record" is defined in Sees. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended SeeLTVElectrosystems, Inc,166 NLRB 938 (1967), enfd 388 F 2d 683 (C.A4, 1968),Golden Age Beverage Co.,167 NLRB 151 (1967), enfd 415 F 2d26 (C A 5, 1969),Intertype Co. v Penello,269 F Supp 573 (D C Va ,1957),Follett Corp,164 NLRB 378 (1967), enfd 397 F 2d 91 (C A 7,1968), Sec. 9(d) of the NLRA.In its answer to the complaint Respondent admitsthe election and certification of the Union but denies itsstatus as majority representative of the employees inthe appropriate collective-bargaining unit. In its re-sponse to the notice to show cause Respondent con-tends that its objections to the election should havebeen sustained and a hearing held on the issues raisedin its exceptions to the Regional Director's Report onObjections to Conduct Affecting Results of Electionand Recommendation to the Board. Respondent fur-ther contends that the failure of the Board to apply thesame standards to union conduct as are applied to itsconduct in determining whether to set aside an electionor to hold a hearing on objections as required byN.L.R.B. v. Savair Mfg. Co-,414 U.S. 270 (1973), de-nies Respondent due process and equal protection ofthe laws.Our review of the record in this case reveals thatpursuant to a stipulation for certification upon consentelection in Case 25-RC-5652 an election was held onMay 8, 1974, in which nine votes were cast for theUnion and seven against; there was one challengedballot.Respondent filed timely objections alleging, insubstance, that the Union told employees that Re-spondent would discharge those employees who werein favor of and voted for the Union; if a strike occurred,no employees could work and those employees who didnot strike would have to look for other jobs; and, if theUnion won the election, employees would not have topay union fees and dues, there would be an automaticwage increase, and the Union could tell Respondentwho would be supervisors.Following an investigation, the Regional Directorfor Region 25, on July 22, 1974, issued a Report onObjections to Conduct Affecting Results of Electionand Recommendation to the Board in which he recom-mended that the objections, including an additionalobjection concerning a threatening phone call, be over-ruled in their entirety and that the appropriate certifi-cation of representative issue. Respondent thereafterfiled exceptions with the Board alleging that the elec-tion should be set aside on its objections or that ahearing be held thereon because they raised substantialand material issues of fact. Respondent also alleged217 NLRB No. 101 EVANSVILLE AUTO PARTS, INC.that the Regional Director failed to consider the com-bined effect of the objectionable conduct and that adual standard had been applied in consideration of itsobjections contrary to the decisioninN.L.R.B. v. Sa-vairMfg.Co., 414 U.S. 270 (1973).On October3, 1974,the Board issued a Decision and Certification of Repre-sentative in which it,after reviewing the record in lightof the exceptions and briefs,adopted the findings andrecommendations of the Regional Director and certi-fied the Union.It thus appears from the foregoing review that Re-spondent's contentions raised in this proceeding havebeen raised and determined in the underlying represen-tation case.Further,Respondent previously requesteda hearing in its exceptions to the Regional Director'sreport on objections;in adopting the findings of theRegional Director we necessarily found no issues war-ranting a hearing.'Finally,Respondent's specific con-tentions with respect to a denial of due process andequal protection of the laws are without merit as itsobjections and evidence in support thereof were consid-ered below and do not support the Respondent's consti-tutional contentions.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in a priorrepresentation proceeding.3All issues raised by the Respondent in this proceed-ing were or could have been litigated in the prior repre-sentation proceeding,and the Respondent does not of-fer to adduce at a hearing any newly-discovered orpreviously unavailable evidence,nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.We therefore find thatthe Respondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.We shall, accordingly,grant the motion for summaryjudgment,'and deny the Respondent'smotion thatthe complaint be dismissed.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent, an Indiana corporation at all timesmaterial herein, has maintained its principal office andplace of business at its facility in Evansville, Indiana,where it is engaged in the manufacture, sale, and distri-bution of industrial and auto engine parts, and relatedproducts,as well asthe business of repairing and re-661building industrial and auto engines and related ser-vices.During the last 12 months, a representativeperiod, Respondent, in the course and conduct of itsbusiness operations, purchased, transferred, and deliv-ered to its facility goods valued in excess of $50,000which were transported to said facility directly frompoints outside of Indiana. During the same period, Re-spondent in the course and conduct of its business oper-ations sold and distributed products, the gross value ofwhich exceeded $500,000, and manufactured, sold, andshipped directly to points outside the State of Indianagoods valued in excess of $50,000.We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IITHE LABOR ORGANIZATION INVOLVEDChauffeurs, Teamsters and Helpers Local Union215, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, isa labor organization within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All counter men, all machinists, all drivers, allmechanics, all salesmen and general laborers em-ployed at the Employer's Evansville, Indiana,facility; but excluding all office clerical employees,all professional employees, all guards and supervi-sors as defined in the Act and all other employees.2.ThecertificationOn May 8, 1974, a majority of the employees ofRespondent in said unit, in a secret ballot election con-2Raub Supply Company,215 NLRB No. 75 (1974);Heavenly Valley SkiArea,215 NLRB No 129 (1974)3SeePittsburgh Plate Glass Co. v. N.L.R.B.,313 U.S. 146, 162 (1941),Rules and Regulations of the Board, Sees. 102 67(t) and 102.69(c).4 In view of the result reached herein, we find it unnecessary to rule onthe General Counsel's request to strike Respondent's denial of par 5(c) ofthe complaint, concerning the Union's representative status 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDducted under the supervision of the Regional-Directorfor Region 25, designated the Union as their represen-tative for the purpose of collective bargaining with theRespondent.The Union was certified as the collective-bargaining representative of the employees in said uniton October3, 1974,and the Union continues to be suchexclusive representative within the meaning of Section9(a) ofthe Act. - -B.The Request To Bargain and Respondent'sRefusalCommencing on or aboutOctober 3,1974, and at alltimes thereafter, the Unionhas requested the Respond-ent to bargaincollectively with itas the exclusive col-lective-bargaining representative of all the employees inthe above-described unit.Commencing on or aboutOctober 3, 1974,and continuing at all times thereafterto date, theRespondent has refused,and continues torefuse,to recognize and bargain with the Union as theexclusive representativefor collectivebargaining of allemployees in said unit.Accordingly, we find thatthe Respondent has, sinceOctober 3, 1974, andat all times thereafter,refused tobargaincollectively with the Unionas the exclusiverepresentativeof the employeesin the appropriate unit,and that,by such refusal,Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activitiesof Respondentset forthin section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic,and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefreeflow of commerce.V THE REMEDYHavingfound that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and(1) of the Act, we shall order thatit cease and desist therefrom,and, upon request, bar-gain collectively with the Union as the exclusive repre-sentative of all employees in the appropriate unit, and,if an understanding is reached, embody such under-standing in a signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit.SeeMar-JacPoultry Company, Inc.,136 NLRB 785 (1962);Com-merceCompany d/b/a Lamar Hotel,140 NLRB 226,229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert.denied 379 U.S. 817 (1964);Burnett Construction Com-pany, 149NLRB 1419, 1421 (1964), enfd. 350 F.-2d 57(C.A. 10, 1965).-The Board,upon the basis of the foregoing facts andthe entire record,makes the following:CONCLUSIONS OF LAW1.EvansvilleAutoParts, Inc., is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Chauffeurs,Teamsters and Helpers Local Union215, a/w International Brotherhood of TeamstersChauffeurs,Warehousemen and Helpers of America, isa labor organization within the meaning of Section 2(5)of the Act.3.All counter men, all machinists,all drivers, allmechanics,all salesmen and general laborers employedat the Employer's Evansville,Indiana,facility;but ex-cluding all office clerical employees,all professionalemployees, `all guards and supervisors as defined in theAct and all other employees constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section9(b) of the Act.4. Since October3, 1974,the above-named labororganization has been and now isthe certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collective bar-gaining within the meaning of Section 9(a) of the Act.5.By refusing on or about October 3, 1974, and atall times thereafter,to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respond-ent in the appropriate unit,Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain,Respondenthas interfered with,restrained,and coerced,and is in-terfering with,restraining,and coercing,employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and thereby has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaidunfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act,as amended,the National Labor RelationsBoard hereby orders that Respondent,Evansville Auto EVANSVILLE AUTO PARTS, INC.Parts,Inc.,Evansville,Indiana,itsofficers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Chauffeurs, Teamsters and Help-ers Local Union 215, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive bargaining representative ofits employees in the following appropriate unit:All countermen, all machinists,all drivers, allmechanics,all salesmen and general laborers em-ployed at the Employer's Evansville, Indiana,facility; but excluding all office clerical employees,all professional employees, all guards and supervi-sorsas defined in the Act and all other employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours, and other terms andconditions of employment, and, if an understanding isreached,embody such understanding in a signed agree-ment.(b) Post at its Evansville, Indiana, facility copies ofthe attached notice marked "Appendix."5 Copies ofsaid notice, on forms-provided by the Regional Direc-tor for Region 25, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken5 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."663by Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelycon-cerning rates of pay, wages, hours, and other termsand conditions of employment with Chauffeurs,Teamsters and Helpers Local Union 215, a/w In-ternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, - wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a, signed agreement. The bargainingunit' is:All counter men, all machinists, all drivers,allmechanics, all salesmen and general laborersemployed at the Employer's Evansville, In-diana, facility; but excluding all office clericalemployees,allprofessionalemployees,allguards and supervisors as definedin the Act andall other employees.EVANSVILLE AUTO PARTS, INC